DETAILED ACTION
This Office Action is in response to the communication filed on 7/13/2022.
Claims 1-21 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities: The claims specify that Claim 13 has been amended but no amendments have been made. Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because of the new ground of rejection necessitated by applicant’s amendments.
In response to Applicant’s arguments that depended claims are allowable by virtue of their dependency from allowable independent claims. Examiner respectfully disagrees because the independent claims are not in condition for allowance.
Examiner withdraws the objections to claims 1, 4-9, 14, and 18 due to applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-6, 8-11, 15-16, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Watson (U.S. 20180025149) and in view of Choi (U.S. 20110123020).

Regarding claim 1, 
Brisson discloses: A method for secure data communication, comprising: 
receiving, from a host device, an encrypted version of the random key; (Brisson, [0210(iv)] the key storage server encrypting the session key with the source computer's private distributed key and sending it, with a session identifier, to the source computer)
recovering the random key by decrypting, based on a static pre-shared key, the encrypted version of the random key, and (Brisson, [0210(v)] the source computer (sender) using the source computer private distributed key to decrypt the session key and using the session key) wherein the static (Brisson [0216] static.. distributed symmetric key) pre-shared key is embedded into both the peripheral device and the host device (Brisson [0025] providing the source and destination computers each with an identical copy of a unique pre-distributed symmetric key; [0210] wherein the source A (sender) and destination computers B have each been provided respectively with their own unique pre-authenticated and pre-distributed keys).
performing, using the random key and subsequent to the recovering, one or more communications with the host device. (Brisson, [0210] using the session key to encrypt the communications) 
While Brisson teaches the main concept of transmitting a request for a key by a peripheral device, but does not explicitly teach requesting a random key upon performing a power-up sequence and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down. 
However, in the same field of endeavor Lowry teaches:  transmitting, by a peripheral device upon performing a power-up sequence, a request for a random key (Lowry, [0070] the client-side cryptography application 210 requests the encryption key during the boot process) and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down ([0071] Machines that leave the domain (perhaps defined as disconnecting from the network) would be unable to decrypt the disk information while outside the domain. This protects laptops that are "sleeping" in transit. When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume. The policy can be amended and extended to support authorized use outside the domain and for backup purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by transmitting key request upon performing a power-up. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Brisson and Lowry do not teach
in an aircraft;
wherein the peripheral device is part of an in-flight entertainment (IFE) system that is used by a passenger on the aircraft;
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Watson teaches 
in an aircraft (Watson [0018] [0018] FIG. 1A shows an example of a generic vehicle information system 100A (also referred to as system 100A) that can be configured for installation aboard an aircraft 132 providing a USB port for power as well as for data, according to one aspect of the present disclosure. The system authenticates an audio headset before enabling the headset to access audio content, as described below in detail.
wherein the peripheral device is part (Watson [0021] The server system 112 can include, and/or communicate with, one or more conventional peripheral) of an in-flight entertainment (IFE) system (Watson [0019] system 100A can comprise a conventional aircraft passenger in-flight entertainment (IFE) system) that is used by a passenger on the aircraft (Watson [0020] System 100A may include a content source 113 and one or more user (or passenger) interface systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by using the communication method on aircraft with devices used by passengers. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate devices that are connected to aircraft by passengers USB ports may have security vulnerabilities and are often turned off in secured environments, for example, on an aircraft (0004); for authenticating a headset on an aircraft is provided… enables the passenger to view content at the seat device (0038).

Brisson, Lowry and Watson do not teach:
However, in the same field of endeavor Choi teaches :
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Choi teaches:
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing ([0011 Choi 20110123020] Ciphertext stealing is a technique of altering processing of the last two blocks of plaintext, resulting in a reordered transmission of the last to blocks of ciphertext and no ciphertext expansion. This is accomplished by padding the last plaintext block, which is possibly incomplete, with the high-order bits from the second to last ciphertext block, i.e., "stealing" the ciphertext from the second to last block. The resulting full last block is encrypted and then exchanged with the second to last ciphertext block, which is then truncated to the length of the final plaintext block, removing the bits that were "stolen," resulting in ciphertext of the same length as the original message size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Choi in the system and technique securing data communication of Brisson Lowry and Watson by padding when using ciphertext stealing (XTS) (0011). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to result in a ciphertext of the same length as the original message size (0011).

Regarding claim 2, 
Brisson, Lowry, Watson and Choi disclose: The method of claim 1, further comprising: repeating steps (a) through (d) each time the peripheral device performs the power-up sequence. (Lowry, [0071] When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by repeating a connection and authentication process each time a device powers up or enters a domain. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Regarding claim 3,
Brisson, Lowry, Watson and Choi disclose: The method of claim 1, further comprising: determining that the power-up sequence has been performed; and transmitting, upon completing the power-up sequence, a request for another random key. (Lowry, [0070] cryptography application requests the encryption key during the boot process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson to request a random key when a power-up sequence is completed. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Regarding claim 5,
Brisson, Lowry, Watson and Choi disclose the method of claim 1 above. In addition, Watson discloses wherein the static pre-shared key is stored on a program memory that is locked and cannot be read by an external device (Watson, [0052] a pre-shared key is stored at both the seat device 302 and the headset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by storing a pre-shared key on program memory that is locked and cannot be read by external devices. This would have been obvious because the person having ordinary skill in the art would have been motivated to make a key unavailable to unauthorized users of a device in order to securely and efficiently use USB ports in secured environments (Watson, [0004]).

Regarding claim 6,
Brisson, Lowry, Watson and Choi disclose the method of claim 1 above. In addition, Watson discloses wherein the one or more communications is encrypted using a cipher block chaining (CBC) mode of a 256-bit Advanced Encryption Standard (AES) or a stream cipher.  (Watson, [0053] the challenge generator 310 generates a challenge using an encryption technique, for example, 256-bit challenge, AES256 encryption or asymmetric encryption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by using 256-bit AES to encrypt authentication data. This would have been obvious because the person having ordinary skill in the art would have been motivated to use AES 256 or asymmetric encryption technique with a digital signature to authenticate a device when it is connected (Watson, [0048, 0049]).

Regarding claim 8, 
Brisson discloses: A method for secure data communication, comprising: 
Generating, using a static pre-shared key, an encrypted version of the random key; (Brisson, [0054] A source Gatekeeper 21 has a private distributed key 1… It then generates a unique session key for the session in question... It then encrypts the session key with Key 1 and sends it).
Transmitting, to a peripheral device, the encrypted version of the random key; (Brisson, [0054] It then encrypts the session key with Key 1 and sends it, with the session identifier, to Gatekeeper 21).
Receiving, from the peripheral device, a message encrypted using the random key; Performing, using the random key and subsequent to the receiving, one or more communications with the peripheral device. (Brisson, [0054] and uses the session key to encrypt the communication).
 wherein the static (Brisson [0216] static.. distributed symmetric key) pre-shared key is embedded into both the peripheral device and the host device (Brisson [0025] providing the source and destination computers each with an identical copy of a unique pre-distributed symmetric key; [0210] wherein the source A (sender) and destination computers B have each been provided respectively with their own unique pre-authenticated and pre-distributed keys).
Receiving, from the peripheral device, a message encrypted using the random key; Performing, using the random key and subsequent to the receiving, one or more communications with the peripheral device. (Brisson, [0054] and uses the session key to encrypt the communication).
While Brisson teaches the main concept of transmitting a request for a key by a peripheral device, but does not explicitly teach requesting a random key upon performing a power-up sequence, and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down.

However, in the same field of endeavor Lowry teaches:  transmitting, by a peripheral device upon performing a power-up sequence, a request for a random key (Lowry, [0070] the client-side cryptography application 210 requests the encryption key during the boot process) and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down ([0071] Machines that leave the domain (perhaps defined as disconnecting from the network) would be unable to decrypt the disk information while outside the domain. This protects laptops that are "sleeping" in transit. When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume. The policy can be amended and extended to support authorized use outside the domain and for backup purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by transmitting key request upon performing a power-up. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Brisson and Lowry do not teach
in an aircraft;
wherein the peripheral device is part of an in-flight entertainment (IFE) system that is used by a passenger on the aircraft;
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Watson teaches 
in an aircraft (Watson [0018] [0018] FIG. 1A shows an example of a generic vehicle information system 100A (also referred to as system 100A) that can be configured for installation aboard an aircraft 132 providing a USB port for power as well as for data, according to one aspect of the present disclosure. The system authenticates an audio headset before enabling the headset to access audio content, as described below in detail.
wherein the peripheral device is part (Watson [0021] The server system 112 can include, and/or communicate with, one or more conventional peripheral) of an in-flight entertainment (IFE) system (Watson [0019] system 100A can comprise a conventional aircraft passenger in-flight entertainment (IFE) system) that is used by a passenger on the aircraft (Watson [0020] System 100A may include a content source 113 and one or more user (or passenger) interface systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by using the communication method on aircraft with devices used by passengers. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate devices that are connected to aircraft by passengers USB ports may have security vulnerabilities and are often turned off in secured environments, for example, on an aircraft (0004); for authenticating a headset on an aircraft is provided… enables the passenger to view content at the seat device (0038).

Brisson, Lowry and Watson do not teach:
However, in the same field of endeavor Choi teaches :
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Choi teaches:
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing ([0011 Choi 20110123020] Ciphertext stealing is a technique of altering processing of the last two blocks of plaintext, resulting in a reordered transmission of the last to blocks of ciphertext and no ciphertext expansion. This is accomplished by padding the last plaintext block, which is possibly incomplete, with the high-order bits from the second to last ciphertext block, i.e., "stealing" the ciphertext from the second to last block. The resulting full last block is encrypted and then exchanged with the second to last ciphertext block, which is then truncated to the length of the final plaintext block, removing the bits that were "stolen," resulting in ciphertext of the same length as the original message size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Choi in the system and technique securing data communication of Brisson Lowry and Watson by padding when using ciphertext stealing (XTS) (0011). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to result in a ciphertext of the same length as the original message size (0011).

Regarding claim 9, 
Brisson, Lowry, Watson and Choi disclose the method of claim 8 above. In addition, Lowry discloses : repeating steps (a) through (d) each time the peripheral device performs the power-up sequence. (Lowry, [0071] When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by repeating a connection and authentication process each time a device powers up or enters a domain. This would have been obvious because the person having ordinary skill in the art would have been motivated to require machines that leave a domain to obtain a key when reconnected so that processing or use could resume, the machine being unable to decrypt information while outside the domain (Lowry, [0071]).

Regarding claim 10,
Brisson, Lowry, Watson and Choi disclose the method of claim 8 above. In addition, Watson discloses determining the power-up sequence has been performed comprises performing the power-up sequence. (Lowry, [0070], a boot process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson to request a random key when a power-up sequence is completed. This would have been obvious because the person having ordinary skill in the art would have been motivated to require machines that leave a domain to obtain a key when reconnected so that processing or use could resume, the machine being unable to decrypt information while outside the domain (Lowry, [0071]).

Regarding claim 11,
Brisson, Lowry, Watson and Choi disclose the method of claim 8 above. In addition, Watson discloses: Determining the power-up sequence has been performed comprises receiving a key request from the peripheral device. (Lowry, [0070] cryptography application requests the encryption key during the boot process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson to request a random key when a power-up sequence has been performed. This would have been obvious because the person having ordinary skill in the art would have been motivated to require machines that leave a domain to obtain a key when reconnected so that processing or use could resume, the machine being unable to decrypt information while outside the domain (Lowry, [0071]).

Regarding claim 15,
Brisson, Lowry, Watson and Choi disclose the method of claim 8 above. In addition, Watson discloses wherein the static pre-shared key is stored on a program memory that is locked and cannot be read by an external device (Watson, [0052] a pre-shared key is stored at both the seat device 302 and the headset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by storing a pre-shared key on program memory that is locked and cannot be read by external devices. This would have been obvious because the person having ordinary skill in the art would have been motivated to make a key unavailable to unauthorized users of a device in order to securely and efficiently use USB ports in secured environments (Watson, [0004]).

Regarding claim 16,
Brisson, Lowry, Watson and Choi disclose the method of claim 8 above. In addition, Watson discloses wherein the one or more communications is encrypted using a cipher block chaining (CBC) mode of a 256-bit Advanced Encryption Standard (AES) or a stream cipher.  (Watson, [0053] the challenge generator 310 generates a challenge using an encryption technique, for example, 256-bit challenge, AES256 encryption or asymmetric encryption). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by using 256-bit AES to encrypt authentication data. This would have been obvious because the person having ordinary skill in the art would have been motivated to use AES 256 or asymmetric encryption technique with a digital signature to authenticate a device when it is connected (Watson, [0048, 0049]).

Regarding claim 18, 
Brisson discloses: A computer program product stored on a non-transitory computer readable media, the computer program product including program code for carrying out a method for secure data communication, the method comprising:   
receiving, from a host device, an encrypted version of the random key; (Brisson, [0210(iv)] the key storage server encrypting the session key with the source computer's private distributed key and sending it, with a session identifier, to the source computer)
recovering the random key by decrypting, based on a static pre-shared key, the encrypted version of the random key, and (Brisson, [0210(v)] the source computer (sender) using the source computer private distributed key to decrypt the session key and using the session key) wherein the static (Brisson [0216] static.. distributed symmetric key) pre-shared key is embedded into both the peripheral device and the host device (Brisson [0025] providing the source and destination computers each with an identical copy of a unique pre-distributed symmetric key; [0210] wherein the source A (sender) and destination computers B have each been provided respectively with their own unique pre-authenticated and pre-distributed keys).
performing, using the random key and subsequent to the recovering, one or more communications with the host device. (Brisson, [0210] using the session key to encrypt the communications) 
While Brisson teaches the main concept of transmitting a request for a key by a peripheral device, but does not explicitly teach requesting a random key upon performing a power-up sequence, and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down. 
However, in the same field of endeavor Lowry teaches:  transmitting, by a peripheral device upon performing a power-up sequence, a request for a random key (Lowry, [0070] the client-side cryptography application 210 requests the encryption key during the boot process) and wherein the random key is used for a duration of a power cycle that begins with the power-up sequence and ends with the peripheral device powering down ([0071] Machines that leave the domain (perhaps defined as disconnecting from the network) would be unable to decrypt the disk information while outside the domain. This protects laptops that are "sleeping" in transit. When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume. The policy can be amended and extended to support authorized use outside the domain and for backup purposes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by transmitting key request upon performing a power-up. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Brisson and Lowry do not teach
in an aircraft;
wherein the peripheral device is part of an in-flight entertainment (IFE) system that is used by a passenger on the aircraft;
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Watson teaches 
in an aircraft (Watson [0018] [0018] FIG. 1A shows an example of a generic vehicle information system 100A (also referred to as system 100A) that can be configured for installation aboard an aircraft 132 providing a USB port for power as well as for data, according to one aspect of the present disclosure. The system authenticates an audio headset before enabling the headset to access audio content, as described below in detail.
wherein the peripheral device is part (Watson [0021] The server system 112 can include, and/or communicate with, one or more conventional peripheral) of an in-flight entertainment (IFE) system (Watson [0019] system 100A can comprise a conventional aircraft passenger in-flight entertainment (IFE) system) that is used by a passenger on the aircraft (Watson [0020] System 100A may include a content source 113 and one or more user (or passenger) interface systems).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Watson in the system and technique securing data communication of Brisson and Lowry by using the communication method on aircraft with devices used by passengers. This would have been obvious because the person having ordinary skill in the art would have been motivated to authenticate devices that are connected to aircraft by passengers USB ports may have security vulnerabilities and are often turned off in secured environments, for example, on an aircraft (0004); for authenticating a headset on an aircraft is provided… enables the passenger to view content at the seat device (0038).

Brisson, Lowry and Watson do not teach:
However, in the same field of endeavor Choi teaches :
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing;
However, in the same field of endeavor Choi teaches:
wherein a padding in at least one message of the one or more communications is reduced by using ciphertext stealing ([0011 Choi 20110123020] Ciphertext stealing is a technique of altering processing of the last two blocks of plaintext, resulting in a reordered transmission of the last to blocks of ciphertext and no ciphertext expansion. This is accomplished by padding the last plaintext block, which is possibly incomplete, with the high-order bits from the second to last ciphertext block, i.e., "stealing" the ciphertext from the second to last block. The resulting full last block is encrypted and then exchanged with the second to last ciphertext block, which is then truncated to the length of the final plaintext block, removing the bits that were "stolen," resulting in ciphertext of the same length as the original message size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Choi in the system and technique securing data communication of Brisson Lowry and Watson by padding when using ciphertext stealing (XTS) (0011). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to result in a ciphertext of the same length as the original message size (0011).

Regarding claim 19, 
Brisson, Lowry, Watson and Choi disclose claim 18 as set forth above. In addition, Watson discloses the computer program product of claim 18 above, wherein the method further comprises: repeating steps (a) through (d) each time the peripheral device performs the power-up sequence.  (Lowry, [0071] When awakened under conditions in which the machine is once again within the domain, a key management module (e.g., software or hardware in the machine) would seek and obtain a key from the cloud and processing or use of the machine could then resume).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson by repeating a connection and authentication process each time a device powers up or enters a domain. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Regarding claim 20,
Brisson, Lowry, Watson and Choi disclose claim 18 as set forth above. In addition, Watson discloses wherein determining the power-up sequence has been performed comprises performing the power-up sequence. (Lowry, [0070], a boot process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson to request a random key when a power-up sequence is completed. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Regarding claim 21,
Brisson, Lowry, Watson and Choi disclose claim 18 as set forth above. In addition, Lowry discloses  wherein determining the power-up sequence has been performed comprises receiving a key request from the peripheral device. (Lowry, [0070] cryptography application requests the encryption key during the boot process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lowry in the system and technique securing data communication of Brisson to request a random key when a power-up sequence has been performed. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to provide protection when the device is sleeping while providing a mechanism to obtain a key when the device is awakened or powered up. (Lowry, [0071]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Watson (U.S. 20180025149) in view of Choi (U.S. 20110123020) and further in view of Greene (U.S. 7770198).

Regarding claim 4, 
Brisson, Lowry, Watson and Choi disclose: The method of claim 1 above, but do not disclose, further comprising: further comprising: receiving, from the host device, an unencrypted video stream.
However, in the same field of endeavor Greene discloses, receiving, from the host device, an unencrypted video stream. (Greene, [0029] encryption module may send an encrypted or unencrypted video stream to subscriber device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Greene in the system and technique securing data communication of Brisson, Lowry, Choi and Watson by receiving an unencrypted video stream from a host device. This would have been obvious because the person having ordinary skill in the art would have been motivated to send an unencrypted video stream in order to reduce an amount of high bandwidth traffic transmitted across a network from a video source device to remote subscriber devices (Greene, [Abstract]).

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Choi (U.S. 20110123020) in view of Watson (U.S. 20180025149) and further in view of Alexander (U.S. 20060059342).

Regarding claim 7,
Brisson, Lowry, Choi and Watson disclose: The method of claim 6 above, but do not disclose wherein the one or more communications is encrypted at an application layer.
Alexander discloses, the one or more communications is encrypted at an application layer. (Alexander, [0037] the content is encrypted with 128-bit AES in CBC mode. Content encryption is preferably applied at an application layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Alexander in the system and technique securing data communication of Brisson, Lowry, Choi and Watson by encrypting at the application layer. This would have been obvious because the person having ordinary skill in the art would have been motivated to encrypt at the application layer because doing so would reduce overall bandwidth requirements (Alexander, [0037]).

Regarding claim 17,
Brisson, Lowry, Choi and Watson disclose: The method of claim 16 above, but do not disclose wherein the one or more communications is encrypted at an application layer.
Alexander discloses, the one or more communications is encrypted at an application layer (Alexander, [0037] the content is encrypted with 128-bit AES in CBC mode. Content encryption is preferably applied at an application layer). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Alexander in the system and technique securing data communication Brisson, Lowry, Choi and Watson by encrypting at the application layer. This would have been obvious because the person having ordinary skill in the art would have been motivated to encrypt at the application layer because doing so would reduce overall bandwidth requirements (Alexander, [0037]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Choi (U.S. 20110123020) in view of Watson (U.S. 20180025149) and further in view of Khosravi (U.S. 20130297936).

Regarding claim 12,
Brisson, Lowry, Choi and Watson disclose: The method of claim 8 above, but do not disclose wherein the generating the random key is based on a trusted platform module (TPM) configured to securely generate one or more keys.
Khosravi discloses, the generating the random key is based on a trusted platform module (TPM) configured to securely generate one or more keys. (Khosravi, [0019] the security engine may include a key-generating module, such as a trusted platform module (TPM), to generate the security key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Khosravi in the system and technique securing data communication of Brisson, Lowry, Choi and Watson by generating secure keys with a TPM.  This would have been obvious because the person having ordinary skill in the art would have been motivated to ensure the security of the digital media content and the encryption keys used to facilitate such secured sharing (Khosravi, [0016]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Choi (U.S. 20110123020) in view of Watson (U.S. 20180025149) and further in view of Lee (U.S. 20060062391).

Regarding claim 13,
Brisson, Lowry, Choi and Watson disclose: The method of claim 8 above, but do not disclose, wherein the generating the random key is based on at least one of a current date, a current time or a media access control (MAC) address.
 Lee discloses, generating the random key is based on at least one of a current date, a current time or a media access control (MAC) address. (Lee, [0011] medium access control (MAC) addresses, which are used to generate the security key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lee in the system and technique securing data communication of Brisson, Lowry, Choi and Watson by generating an encryption key based on a MAC address. This would have been obvious because the person having ordinary skill in the art would have been motivated to generate a security key that is known only to itself and the access point (Lee, [0022]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisson (U.S. 20130227286) in view of Lowry (U.S. 20140019753) in view of Choi (U.S. 20110123020) in view of Watson (U.S. 20180025149) and further in view of Le Corre (U.S. 5555307).

Regarding claim 14,
Brisson, Lowry, Choi and Watson disclose: The method of claim 8 above, but do not disclose, wherein the generating the random key is based on at least one of a build time of a first software module or a validity date or time of a second software module. 
Le Corre discloses, generating the random key is based on at least one of a build time of a first software module or a validity date or time of a second software module. (Le Corre, [0046] The key K is diversified by a random variable (e.g. the time and date) in order to generate a session key). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Le Corre in the system and technique securing data communication of Brisson, Lowry, Choi and Watson by generating the random key based on variables such as time. This would have been obvious because the person having ordinary skill in the art would have been motivated to use random variables in order to make secure key generation possible (Le Corre, [0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.C./Examiner, Art Unit 2436                                                                                                                                                                                                        /SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436